DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/29/2021 has been entered and made of record. Claims 1-10 are pending.
The amendment to claim 6 has overcome the objection made in the non-final office action filed 11/10/2020. The rejection is withdrawn.
The Examiner’s Amendment below in regards to claims 9-10 overcomes the 35 U.S.C. 101 rejection made in the non-final office action filed 11/10/2020. The rejection is withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond J. Chew (63,989) on 03/18/2021.
The application has been amended as follows: 

computer program product, stored in a non-transitory tangible computer-readable medium, comprising:
a framework extracting module configured to extract a hybrid type framework of a three-dimensional shape;
a segmentation module configured to obtain a segmentation of the three-dimensional shape by segmenting the hybrid type framework;
a sub-structure extracting module configured to obtain a sub-structure of the three-dimensional shape according to the segmentation of the three-dimensional shape; and
an expression module configured to establish an expression of the three-dimensional shape by using a bag-of-words model according to the sub-structure of the three-dimensional shape.

Claim 10 (Currently Amended) The three-dimensional shape expression computer program product according to claim 9, wherein the framework extracting module samples surfaces of the three-dimensional shape to obtain sampling points and re-expresses the sampling points to obtain the hybrid type framework comprising a one-dimensional curve and a two-dimensional slice;
wherein segmentation module segments the hybrid type framework and obtains the segmentation of the three-dimensional shape by corresponding relationships between the hybrid type framework and the sampling points.

Allowable Subject Matter
Claims 1-10 allowed.

The following is an examiner’s statement of reasons for allowance:
Reference Yuehong (CN101944239B) is made of record as teaching segmenting a three-dimensional model [abstract]. With reference to Fig. 1, the model is segmented into triangles and ultimately into non-overlapping subgraphs [0041, 0045]. Generalized planes are then determined [0046]. A contour map is also defined [0116] and further divided into subgraphs [0132]. Nodes and edges of the triangles construct a vertex adjacency graph [0133].
Reference Liu (“Image Retrieval based on the Bag-of-Words model”) is made of record as teaching image retrieval based on bag-of-worlds model. This quantizes local descriptors into “visual words” and represent each image as a vector of words like one document [§1 Introduction ¶2]. The method/system utilizes clusters to allocate a visual vocabulary based on histograms [§4.1 Vocabulary Generation ¶1].
However, the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole. Specifically, the cited prior art fails to disclose or render obvious the limitations: segmenting a three-dimensional shape into a hybrid type framework and expressing the three-dimensional shape using a bag-of-words. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
19 March 2021